Citation Nr: 1702338	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  10-44 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for asthma, to include as due to an
undiagnosed illness.

2.  Entitlement to service connection for chronic disability manifested by multiple
joint pain involving the wrists, elbows and back, to include as due to
an undiagnosed illness.

3.  Entitlement to service connection for chronic disability manifested by multiple joint pain involving the knees and ankles, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981, and from,
September 1990 to August 1991.  His DD Form 214 for his second period of service
reflects that he served in the Southwest Asia (SWA) Theater of Operations.

These matters come before the Board of Veterans' Appeals (Board) on appeal from
a December 2009 rating action issued by the Department of Veterans Affairs (VA)
Regional Office (RO) in Nashville, Tennessee.  The Veteran testified at a Travel Board hearing held in March 2012, before the undersigned Acting Veterans Law Judge at the Nashville RO.  The transcript from that hearing has been associated with the claims file and reviewed

In July 2014, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

On VA examination in October 2014, the examiner noted that the Veteran had bilateral pes planus upon entry into service, and there was no medical evidence of permanent aggravation.  The Veteran has not filed a claim for service connection for pes planus.  However, to the extent that he wishes to file a new claim for service connection for his diagnosed bilateral pes planus, that matter is referred back to the RO for clarification, and for any appropriate action.
The Board notes that in a November 2014 rating decision, the RO granted service connection for a gastrointestinal disorder, namely, ulcerative colitis.  This was a full grant of the benefit sought with regard to that issue.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).

This appeal was processed in part, using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for chronic disability manifested by multiple joint pain involving the knees and ankles and entitlement to service connection for asthma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A chronic disability manifested by multiple joint pain involving the wrists, elbows and back did not manifest during service, nor within one year of separation from service, and has not been shown to be otherwise etiologically related to service.


CONCLUSION OF LAW

A chronic disability manifested by multiple joint pain involving the wrists, elbows and back was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. § 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3) ).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  VA and private treatment records have been obtained.  Additionally, the Veteran testified at a Travel Board hearing in March 2012.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Subject to various conditions, service connection may be granted for a disability due to undiagnosed illness of a veteran who served in the Southwest Asia Theater of Operations during the Persian Gulf War.  Among the requirements are that there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest during either active service in the Southwest Asia theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4 , not later than December 31, 2016.  38 C.F.R. § 3.317 (a)(i). 

By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of Operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998) (cited at 63 Fed. Reg. 56,703 
(Oct. 22, 1998). 

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117 (d) warrants a presumption of service-connection.  
38 C.F.R. § 3.317 (a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3). 

For purposes of this section, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317 (a)(4). 

To qualify for compensation under above-indicated provisions, "Persian Gulf Veteran" is defined as "a Veteran who served on active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War."  
38 C.F.R. § 3.317 (d)(1).  "Southwest Asia Theater of Operations" includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317 (d)(2). 

Compensation shall not be paid under this section if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317 (c).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Chronic Disability Manifested by Joint Pain Involving the Wrists, Elbows and Back

The Veteran contends that he has a current disability manifested by chronic joint pain involving the wrists, elbows, and back, which he asserts had its
onset during his second period of military service in the Persian Gulf, and may be due to an undiagnosed illness.  He denied any joint pain or problems prior to service.  He continues to be treated for pain in multiple joints, with several joints identified as arthritic and other joints not having any diagnosis.

Initially, the Board notes that as discussed further below, the Veteran has been diagnosed during the appeal period with degenerative joint disease of the right wrist, degenerative joint disease of both elbows, and degenerative joint disease of the lumbar spine.  See October 2009 and October 2014 VA examination reports.  Therefore, as there are confirmed diagnoses of chronic disabilities manifested by multiple joint pain involving the right wrist, elbows, and back of record, the Board finds that there is no basis to grant service connection for a chronic disability manifested by multiple joint pain involving the wrists, elbows, and back, due to an undiagnosed illness.

Service treatment records from the Veteran's first period of service are replete with
references to a range of musculoskeletal problems/injuries.  These records show he
was treated for right knee trauma in August 1977, right knee contusion in October 1977, and right wrist pain of unknown etiology in December 1979.  However, at his separation physical in March 1981, clinical evaluation was within
normal limits and the Veteran indicated that he was in good health, denying problems with swollen painful joints, arthritis, or recurrent back pain.

Service treatment records from the Veteran's Army National Guard service are
negative for any specific joint complaints and none are documented.  Service
treatment, records from the Veteran's second period of service are likewise negative for any evidence of joint complaints.  

Presently, the Veteran has diagnoses of degenerative joint disease of the right wrist and degenerative joint disease of both elbows, diagnosed on VA examination in October 2009.  Also of record are medical opinions from the Veteran's private treating physician, who noted treatment of the Veteran since May 1987 and indicated the Veteran had been diagnosed with arthritis of the lumbar spine.  See VA Form 21-3148 dated in August 2010 and correspondence from T.A.S., MD. dated April, 1, 2011.

Subsequently dated VA outpatient treatment records show continued evaluation and
treatment of the Veteran for complaints of progressive myopathy/myalgia of multiple joints.  The VA physician noted that he was unsure if the complaints were related to moderate elevation in the Veteran's CPK level, due to statin therapy, or a component of fibromyalgia.  It appears that an extensive and thorough work-up was done without revealing a confirmed diagnosis.

In the July 2014 remand, the Board found that, as it was not readily apparent whether the Veteran's complaints of multiple joint pain of the wrists, elbows, knees, ankles, and back could be attributed to a clinical diagnosis (to include as due to medications) or whether he did indeed suffer from fibromyalgia, which is considered a medically unexplained chronic multisymptom illness as contemplated by 38 C.F.R. § 3.3 17, a new VA examination and opinion were required.  

As such, the Veteran was afforded another VA examination in October 2014.  The examiner diagnosed degenerative joint disease of the lumbar spine, bilateral degenerative arthritis of the elbows, and degenerative arthritis of the right wrist, and opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale for the opinion was that there is no medical evidence that the Veteran's current complaints of multiple joint pain are due to his service or injuries incurred in service.  The examiner noted that the Veteran was noted to have had mild strains of his right wrist but this was treated conservatively without recurrence noted.  The examiner concluded that these in-service injuries would not be anticipated to cause the early onset of arthritis or any other future joint problem.  The examiner noted further that the Veteran's current complaints of pain over his joints and back are out of proportion to any positive physical findings and do not appear to be related to any particular joint problem.  The examiner also noted that medical literature holds that advanced age is one of the strongest risk factors associated with osteoarthritis, and the prevalence of the disease is less than 0.1 percent in people aged 25 to 34 years old, versus a rate of 80 percent in people over age 55.  Finally, the examiner noted that although the Veteran was being evaluated by rheumatology for his chronic pain, no diagnosis had been made, and he was not diagnosed with any other condition that would explain his pain, including fibromyalgia.  There is no contrary medical opinion of record.  

The Board would first like to point out that the Veteran's report of a continuity of joint pains since military service is competent evidence of a continuity of symptomatology.  Such symptoms are "observable" symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board finds that he is not competent to relate his symptomatology to his current disabilities manifested by joint pain, as it would require medical expertise to say that any current disability manifested by joint pain, identified many years after service, is the result of a disease or injury in service.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of any current disability manifested by joint pain.  38 C.F.R. § 3.159 (a)(1),(2) (2015).  

Furthermore, as noted above, there is no competent medical evidence of a chronic disability manifested by joint pain during his honorable period of service, or for many years after his discharge.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

The October 2014 VA examiner who reviewed the claims file, has opined that the Veteran's currently diagnosed chronic disabilities manifested by multiple joint pain involving the wrists, elbows and back, namely, degenerative joint disease of the lumbar spine, bilateral degenerative arthritis of the elbows, and degenerative arthritis of the right wrist are not related to service.  As noted above, there is no contrary medical opinion of record.  Consequently, this is the only competent opinion on this issue.  The examiner considered the Veteran's in-service and post-service medical record, and provided an adequate rationale for his opinion.  Therefore, the Board finds the October 2014 examination report and opinion on this issue to be a thorough and adequate basis upon which to base a decision with regard to the Veteran's claim.  

The presumption of service connection for chronic diseases diagnosed within one year following discharge from active duty is also not applicable to this case because the evidence demonstrates that the Veteran's lumbar spine, right elbow and bilateral elbow arthritis was diagnosed more than one year after the Veteran's discharge from service.

Accordingly, the Board must conclude that the preponderance of the evidence is against the Veteran's claim.  Reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014).


ORDER

Service connection for chronic disability manifested by multiple joint pain involving the wrists, elbows and back is denied.







REMAND

Chronic Disability Manifested by Multiple Joint Pain Involving the Knees and Ankles

As noted above, the October 2014 VA examiner did not diagnose a knee or ankle disability because the bilateral knee and ankle X-rays were normal at that time.  However, the Board notes that the October 2014 examiner did not provide an opinion addressing the etiology of the Veteran's bilateral knee disability, diagnosed earlier in the appeal period, on VA examination in October 2009.  See McClain v. Nicholson, 21 Vet App 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim....even though the disability resolves prior to the Secretary's adjudication of the claim.").  Furthermore, although the examiner did not diagnose a knee or ankle disability, he failed to indicate, as directed in the Board's July 2014 remand, to indicate whether such symptoms are manifestations of (1) a qualifying chronic disability, due to an undiagnosed illness or (2) a medically unexplained chronic multisymptom illness, such as fibromyalgia.  As such, the Board finds that the examiner's opinion, with regard to the Veteran's claim for a disability manifested by joint pain in the knee and ankle joints, is incomplete, and therefore, inadequate for evaluation purposes.  Furthermore, the Board errs when it fails to ensure substantial compliance with a Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (Board remand confers a right on a claimant to compliance with the remand order); see also Dyment v. West, 13 Vet.App. 141, 147 (1999) (clarifying that substantial[]" compliance with Board remand is required).  Where the Board fails to ensure substantial compliance, remand is appropriate.  Stegall, 11 Vet. App. at 271.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2015).  Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of any current disability manifested by multiple joint involving the knees and ankles is necessary.  38 C.F.R. 
§ 4.2 (2015).

Asthma

The Veteran also contends that his currently diagnosed asthma had its onset during his second period of military service in the Persian Gulf.

The Veteran states that he went to sick call on multiple occasions due to respiratory
problems and a chronic cough for which he was given aspirin and cough syrup.  He
states that he diagnosed with asthma in 1993 several years after service discharge.  
Specifically, he believes that inhaling the fumes from burning oil wells caused his
asthma. 

Service treatment records from the Veteran's first period of service show he was
treated for chest congestion due to minor upper respiratory infection in July 1977,
and in May 1978 he was treated for complaints of cough secondary to PND (paroxysmal nocturnal dyspnea).  At separation in March 1981 clinical evaluation, including a chest X-ray, was within normal limits.  The Veteran indicated that he was in good health and specifically denied chronic/frequent colds, asthma or dyspnea.  Likewise, the Veteran's May 1981 enlistment examination for the Army
National Guard reflects that he again denied chronic/frequent colds, asthma or dyspnea.  A July 1989 four-year periodic examination notes the Veteran smoked 1/2 pack of cigarettes per day.  Although the Veteran has specifically reported experiencing asthma symptoms during his second period of active duty in the Persian Gulf in 1991, service treatment records are devoid of any pertinent complaints or treatment and none are documented.  Rather these records show the Veteran was treated for an episode of bronchitis in January 1990.  In addition, an undated Southwest Asia Demobilization/Redeployment Medical Evaluation shows the Veteran denied having any diseases or injuries while in the Southwest Asia region.  He specifically denied chronic cough.  On the Report of Medical History the Veteran indicated that he was in good health and taking no medications.  He denied asthma and dyspnea, but did note frequent colds.  A September 1993 four-year periodic examination for the Army National Guard again shows the Veteran denied chronic/frequent colds, asthma or dyspnea, and indicated that he was in good health.

The Veteran was diagnosed with asthma during VA examination in October 2009.  However, the VA examiner did not provide an opinion regarding the etiology or onset of the disease, and did not address the relevant medical history as documented in the service treatment records or the Veteran's contentions.  As such, the Board found the opinion inadequate for evaluation purposes, and the Veteran was afforded another VA examination in October 2014.

The examiner diagnosed asthma and chronic obstructive pulmonary disease (COPD), and opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale was that the Veteran was not diagnosed with asthma or COPD in the
service according to the his service treatment records, but was diagnosed with
asthma and COPD after leaving service in about 2006.  Without any further explanation, the examiner concluded that the Veteran's COPD is most likely secondary to his history of smoking, and that the Veteran's asthma appears to be mild and most likely these symptoms are secondary to his diagnosis of COPD.  The Veteran was also diagnosed with a pneumothorax, which the examiner noted is due to a bleb on his left lung, which is consistent with the diagnosis of COPD/emphysema.

Essentially, the examiner opined that, as there was no evidence of asthma in service, the Veteran's currently diagnosed asthma is not related to his in-service respiratory symptoms.  However, the Board's inquiry does not end there.  Service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303 (d) (2015). 

Asthma is manifested by symptoms that the Veteran is competent to report.  The Veteran's reports provide competent and credible evidence of asthma during active military duty and continuing since service.

The April 2015 examiner did not provide an opinion as to whether the asthma identified after service is related to a disease or injury in service or to his reports of continuous symptoms since service.  In fact, the examiner did not adequately address the Veteran's lay statements of continuity.  Dalton v. Nicholson, 21 Vet.App. 23, 39-40 (2007) (finding a medical examination inadequate where the examiner impermissibly ignored the appellant's lay assertions regarding onset of symptoms or injury during service).  Accordingly, the Board finds that the October 2014 VA opinion, with regard to the Veteran's claim for asthma, is inadequate for evaluation purposes.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's currently demonstrated asthma is necessary.  38 C.F.R. § 4.2 (2015).

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of his failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  With any required assistance of the appellant, obtain any outstanding VA and/or private medical records and associated them with the claims file.

2.  Following completion of the above, schedule the Veteran for a new VA respiratory examination to determine the etiology of any current asthma.  The examiner should review the claims folder and note such review in the examination report or an addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current asthma an any other respiratory disorder shown on current examination had their clinical onset or are otherwise related to the Veteran's military service.  If the asthma cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then, schedule the Veteran for a new VA musculoskeletal examination to determine the etiology of any current chronic disability manifested by multiple joint pain involving the knees and ankles.  The examiner should review the claims folder and note such review in the examination report or an addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's previously diagnosed bilateral knee strain, and any other musculoskeletal disorder involving the knees and ankles shown on current examination, had their clinical onset or are otherwise related to the Veteran's military service.

In providing this opinion, the examiner is asked to address
the Veteran's documented in-service injuries as the
possible onset of, or precursor to, any diagnosed disability
involving the knees and ankles and discuss the likelihood that his current symptoms, including bilateral knee strain and chronic ankle pain, would have resulted from them.  

In the alternative, if the veteran's multiple joint pain
symptomatology is determined not to be associated with a
known clinical diagnosis, the examiner must indicate
whether such symptoms are manifestations of a (i)
qualifying chronic disability due to an undiagnosed illness
or a (ii) medically unexplained chronic multisymptom illness, such as fibromyalgia.  If fibromyalgia is
diagnosed, the examiner must identify and explain the
elements supporting the diagnosis.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, the RO or AMC should readjudicate the Veteran's claims for service connection based on the new evidence of record.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case, provided an opportunity to respond, and the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


